Case 0:20-cv-60770-KMW Document 1 Entered on FLSD Docket 04/14/2020 Page 1 of 12



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:20-cv-60770

  SERGE SARIC,

         Plaintiff,

  v.

  SYNTER RESOURCE GROUP, LLC and
  FEDEX CORPORATE SERVICES, INC.,

        Defendants.
  _______________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                 INJUNCTIVE RELIEF SOUGHT

         Plaintiff SERGE SARIC (“Plaintiff”) sues Defendant SYNTER RESOURCE GROUP,

  LLC and FEDEX CORPORATE SERVICES, INC. (collectively, “Defendants”) for violations of

  15 U.S.C §1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat. § 559.55

  et seq., the Florida Consumer Collection Practices Act (“FCCPA”).

                                           JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

         2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

  28 U.S.C. §1367.

         3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

  business here, and the complained conduct of Defendants occurred here.




                                                                                                                 PAGE | 1 of 12
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-60770-KMW Document 1 Entered on FLSD Docket 04/14/2020 Page 2 of 12



                                                           PARTIES

          4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

          5.         Radius Synter Resource Group, LLC (“Defendant-DC”) is a South Carolina limited

  liability company, with its principal place of business located in Charleston, South Carolina.

          6.         Defendant-DC engages in interstate commerce by regularly using telephone and

  mail in a business whose principal purpose is the collection of debts.

          7.         At all times material, Defendant-DC was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

          8.         FedEx Corporate Services, Inc. (Defendant-Creditor”) is a Delaware corporation

  with is principle place of business located in Memphis, Tennessee.

          9.         At all times material, Defendant-Creditor was the creditor of the debts Defendant-

  DC sought to collect from Plaintiff.

                                            DEMAND FOR JURY TRIAL

          10.        Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                              FACTUAL ALLEGATIONS

          11.        On a date better known by Defendants, Defendant-DC began attempting to collect

  a debt (the “Consumer Debt”) from Plaintiff.

          12.        The Consumer Debt contains fees that Defendant-Creditor did not have any

  contractual or statutory right to collect, namely, a fee for a delivery attempt that did not occur, but

  was nonetheless assessed to Plaintiff (“Fee”).




                                                                                                                  PAGE | 2 of 12
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-60770-KMW Document 1 Entered on FLSD Docket 04/14/2020 Page 3 of 12



           13.     Defendant-Creditor knew it could not lawfully assess or otherwise collect the Fee

  from Plaintiff, but nevertheless assessed Plaintiff the Fee and sought to collect the Fee from

  Plaintiff as part of the Consumer Debt.

           14.     The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

  from a transaction between Plaintiff and the creditor of the Consumer Debt, Defendant-Creditor,

  (the “Subject Service”).

           15.     The Subject Service was primarily for personal, family, or household purposes.

           16.     Defendant-DC is a business entity engaged in the business of soliciting consumer

  debts for collection.

           17.     Defendant-DC is a business entity engaged in the business of collecting consumer

  debts.

           18.     Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

           19.     Defendant-DC is registered with the Florida Office of Financial Regulation as a

  “Consumer Collection Agency.”

           20.     Defendant-DC’s “Consumer Collection Agency” license number is CCA0900441.

           21.     Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

           22.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant-DC does maintain, are current to within one week of the current date.

           23.     On a date better known by Defendants, Defendant-DC sent a letter, internally dated

  February 20, 2020, to Plaintiff (“Collection Letter #1”) in an attempt to collect the Consumer Debt.

           24.     Attached hereto as Exhibit “A” is a copy of Collection Letter #1.

                                                                                                                PAGE | 3 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60770-KMW Document 1 Entered on FLSD Docket 04/14/2020 Page 4 of 12



         25.      Collection Letter #1 is a communication from Defendants to Plaintiff in connection

  with the collection of a debt.

         26.      Collection Letter #1 represents an action to collect a debt by Defendants.

         27.      Defendant-DC identifies itself as a “debt collector” in Collection Letter #1.

         28.      In Collection Letter #1, Defendant-DC states that it (Collection Letter #1) “… is an

  attempt to collect a debt and any information obtained will be used for that purpose. This is a

  communication from a debt collector.”

         29.      Defendant-DC is a “person” within the meaning of Fla. Stat. § 559.72.

         30.      Defendant-Creditor is a “person” within the meaning of Fla. Stat. § 559.72.

         31.      On March 17, 2020, Defendant-DC was notified in writing (the “Notice”) that: [1]

  Plaintiff was represented by an attorney with respect to the Consumer Debt; [2] Plaintiff revoked

  any consent Defendant-DC had to communicate with Plaintiff directly; [3] Defendant-DC was not

  to contact Plaintiff directly; and [4] any correspondence should be sent to Plaintiff’s attorney.

         32.      Defendant-DC received the Notice on March 17, 2020.

         33.      Upon receipt of the Notice, Defendant-DC knew that it could not communicate with

  Plaintiff directly in connection with the collection of the Consumer Debt.

         34.      Upon receipt of the Notice, Defendant-DC knew Plaintiff was represented by an

  attorney with respect to the Consumer Debt.

         35.      Upon receipt of the Notice, Defendant-DC knew it could not attempt to collect the

  Consumer Debt from Plaintiff directly.

         36.      By and through the Notice, Defendant-DC had knowledge of, or can readily

  ascertain, the name of Plaintiff’s attorney name and the address of Plaintiff’s attorney.



                                                                                                               PAGE | 4 of 12
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60770-KMW Document 1 Entered on FLSD Docket 04/14/2020 Page 5 of 12



          37.     On or about March 21, 2019, despite knowing that Plaintiff was representing by an

  attorney with respect to the Consumer Debt and that Defendant-DC was not permitted to contact

  Plaintiff directly, Defendant-DC sent Plaintiff a second letter (“Collection Letter #2”) in an attempt

  to collect the Consumer Debt.

          38.     Attached hereto as Exhibit “B” is a copy of Collection Letter #2.

          39.     Collection Letter #2 is a communication from Defendants to Plaintiff directly in

  connection with the collection of the Consumer Debt.

          40.     Collection Letter #2 represents an action to collect a debt by Defendants.

                                               COUNT I.
                                    VIOLATION OF 15 U.S.C. § 1692c(a)
                                         (against Defendant-DC)

          41.     Plaintiff incorporates by reference paragraphs 1-40 of this Complaint as though

  fully stated herein.

          42.     Section 1692c(a) of the FDCPA mandates, inter alia, that:

                  Without the prior consent of the consumer given directly to the debt
                  collector or the express permission of a court of competent
                  jurisdiction, a debt collector may not communicate with a consumer
                  in connection with the collection of any debt –

                            (2) if the debt collector knows the consumer is represented
                            by an attorney with respect to such debt and has knowledge
                            of, or can readily ascertain, such attorney’s name and
                            address, unless the attorney fails to respond within a
                            reasonable period of time to a communication from the debt
                            collector or unless the attorney consents to direct
                            communication with the consumer….

  15 U.S.C. § 1692c(a)(2).

          43.     On March 17, 2020, Defendant was notified that [1] Plaintiff was represented by

  an attorney with respect to the Consumer Debt; [2] Plaintiff revoked any consent Defendant had


                                                                                                               PAGE | 5 of 12
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60770-KMW Document 1 Entered on FLSD Docket 04/14/2020 Page 6 of 12



  to communicate with Plaintiff directly; [3] Defendant was not to contact Plaintiff directly; and [4]

  any correspondence should be sent to Plaintiff’s attorney.

          44.     As of March 17, 2020, Defendant knew Plaintiff was represented by an attorney

  with respect to the Consumer Debt, as well as had knowledge of, or can readily ascertain, the name

  of Plaintiff’s attorney name and the address of Plaintiff’s attorney. Despite knowing this

  information, Defendant communicated and/or contact Plaintiff, by and through Collection Letter

  #2, in connection with the collection of the Consumer Debt.

          45.     By and through Collection Letter #2, Defendant violated § 1692c(a)(2) of the

  FDCPA by communicating directly with Plaintiff in connection with the Consumer Debt despite

  knowing Plaintiff was represented by an attorney.

          46.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant-DC, awarding Plaintiff the following relief:

                  (a)       Statutory damages as provided by 15 U.S.C. § 1692k;

                  (b)       Costs and reasonable attorneys’ fees as provided by 15 U.S.C. § 1692k; and

                  (c)       Any other relief that this Court deems appropriate and just under the
                            circumstances.

                                              COUNT II.
                               VIOLATION OF 15 U.S.C. § 1692e(2)(A)
                                        (against Defendant-DC)
          47.     Plaintiff incorporates by reference paragraphs 1-40 of this Complaint as though

  fully stated herein.

          48.     Section 1692e of the FDCPA renders unlawful “[t]he false representation of [t]he

  character, amount, or legal status of any debt.” See 15 U.S.C. § 1692e(2)(A).

          49.     As stated above, a portion of the Consumer Debt is fee that Defendant-Creditor

  assessed to Plaintiff for a deliver attempt that never occurred, i.e., the Fee. In attempting to collect

                                                                                                               PAGE | 6 of 12
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60770-KMW Document 1 Entered on FLSD Docket 04/14/2020 Page 7 of 12



  the Consumer Debt from Plaintiff, Defendant-DC also sought the collect of the Fee, the likes of

  which could not lawfully be collected from Plaintiff. As such, Defendant-DC falsely represented

  the amount of the Consumer Debt in violation of § 1692e(2)(A) of the FDCPA.

          50.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant-DC, awarding Plaintiff the following relief:

                  (a)       Statutory damages as provided by 15 U.S.C. § 1692k;

                  (b)       Costs and reasonable attorneys’ fees as provided by 15 U.S.C. § 1692k; and

                  (c)       Any other relief that this Court deems appropriate and just under the
                            circumstances.

                                               COUNT III.
                               VIOLATION OF FLA. STAT. § 559.72(18)
                              (against Defendant-DC and Defendant-Creditor)

          51.     Plaintiff incorporates by reference paragraphs 1-40 of this Complaint as though

  fully stated herein.

          52.     Section 559.72, Fla. Stat., of the FCCPA contains Nineteen subsections and

  otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

  prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

  “Communicate with a debtor if the person knows that the debtor is represented by an attorney with

  respect to such debt and has knowledge of, or can readily ascertain, such attorney’s name and

  address..” Fla. Stat. §559.72(18).

          53.     As stated above, as of March 17, 2020, Defendant-DC knew Plaintiff was

  represented by an attorney with respect to the Consumer Debt. Despite knowing this, Defendant-

  DC communicated and/or contact Plaintiff directly, by and through Collection Letter #2, in

  connection with the collection of the Consumer Debt.


                                                                                                               PAGE | 7 of 12
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60770-KMW Document 1 Entered on FLSD Docket 04/14/2020 Page 8 of 12



         54.      Accordingly, Defendant-DC violated Fla. Stat. § 559.72(18) by communicating

  Plaintiff directly in connection with the Consumer Debt via Collection Letter #2, as Defendant-

  DC knew Plaintiff was represented by an attorney with respect to the Consumer Debt.

         55.      Further, at minimum, Defendant-DC acted with apparent authority in attempting to

  collect the Consumer Debt on Defendant-Creditor’s behalf. Defendant-DC sought to collect the

  Consumer Debt from Plaintiff because Defendant-DC had contracted with Defendant-Creditor for

  the provision of such services.

         56.      Defendant-Creditor purposely provided Defendant-DC with the requisite

  information to collect the Consumer Debt from Plaintiff, including but not limited to, Plaintiffs

  address, the loan balance, and interest rate.

         57.      Here, the above-mentioned violation of § 559.72(18) is the result of Defendant-

  DC’s acts and/or omissions, whereby such acts and/or omission occurred within the scope and

  course of agency between Defendant-DC and Defendant-Creditor, and as a result, Defendant-

  Creditor is vicariously liable for such FCCPA violation.

         58.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant-DC and Defendant-Creditor, awarding Plaintiff the following relief:

                  (a)       Statutory and actual damages as provided under Fla. Stat. §559.77(2);

                  (b)       An injunction prohibiting Defendant-DC from engaging in further
                            collection activities directed at Plaintiff that are in violation of the FCCPA;

                  (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d)       Any other relief that this Court deems appropriate under the circumstances.




                                                                                                               PAGE | 8 of 12
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60770-KMW Document 1 Entered on FLSD Docket 04/14/2020 Page 9 of 12



                                               COUNT IV.
                                VIOLATION OF FLA. STAT. § 559.72(9)
                              (against Defendant-DC and Defendant-Creditor)

          59.     Plaintiff incorporates by reference paragraphs 1-40 of this Complaint as though

  fully stated herein.

          60.     Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

  otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

  prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

  “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla Stat. § 559.72(9).

          61.     As stated above, as of March 17, 2020, Defendant-DC knew Plaintiff was

  represented by an attorney with respect to the Consumer Debt. Defendant-DC knew it could not

  communicate with Plaintiff directly in connection with the Consumer Debt. Despite knowing this,

  Defendant-DC communicated and/or contacted Plaintiff directly, by and through Collection Letter

  #2, in connection with the collection of the Consumer Debt. In so doing, Defendant-DC was

  asserting the existence of a legal right (i.e., the right to communicate with and/or attempt to collect

  the Consumer Debt from Plaintiff directly, as well as the right to lawfully collect the Fee from

  Plaintiff) that did not exist, and which Defendant-DC knew did not exist. As such, by and through

  Collection Letter #2, Defendant violated § 559.72(9) of the FCCPA.

          62.     Further, at minimum, Defendant-DC acted with apparent authority in attempting to

  collect the Consumer Debt on Defendant-Creditor’s behalf. Defendant-DC sought to collect the

  Consumer Debt from Plaintiff because Defendant-DC had contracted with Defendant-Creditor for

  the provision of such services.

                                                                                                               PAGE | 9 of 12
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60770-KMW Document 1 Entered on FLSD Docket 04/14/2020 Page 10 of 12



           63.     Defendant-Creditor purposely provided Defendant-DC with the requisite

   information to collect the Consumer Debt from Plaintiff, including but not limited to, Plaintiffs

   address, the loan balance, and interest rate.

           64.     Here, the above-mentioned violations of § 559.72(9) are the result of Defendant-

   DC’s acts and/or omissions, whereby such acts and/or omission occurred within the scope and

   course of agency between Defendant-DC and Defendant-Creditor, and as a result, Defendant-

   Creditor is vicariously liable for such FCCPA violation.

           65.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

   against Defendant-DC and Defendant-Creditor, awarding Plaintiff the following relief:

                   (a)       Statutory and actual damages as provided under Fla. Stat. §559.77(2);

                   (b)       An injunction prohibiting Defendant-DC from engaging in further
                             collection activities directed at Plaintiff that are in violation of the FCCPA;

                   (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                   (d)       Any other relief that this Court deems appropriate under the circumstances.

                                                COUNT V.
                                  VIOLATION OF FLA. STAT. § 559.72(9)
                                       (against Defendant-Creditor)

           66.     Plaintiff incorporates by reference paragraphs 1-40 of this Complaint as though

   fully stated herein.

           67.     As stated above, Section 559.72, Fla. Stat., of the FCCPA contains nineteen

   subsections and otherwise codifies an extensive list of acts and/or omissions that the FDCPA does

   not explicitly prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no

   person shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt

   is not legitimate, or assert the existence of some other legal right when such person knows that the

   right does not exist.” Fla Stat. § 559.72(9).
                                                                                                              PAGE | 10 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60770-KMW Document 1 Entered on FLSD Docket 04/14/2020 Page 11 of 12



           68.     As stated above, a portion of the Consumer Debt is fee that Defendant-Creditor

   assessed to Plaintiff for a deliver attempt that never occurred, i.e., the Fee. In attempting to collect

   the Consumer Debt from Plaintiff, Defendant-DC also sought the collect of the Fee, the likes of

   which could not lawfully be collected from Plaintiff. Defendant knew it did not have any legal or

   contractual right to impose the Fee on Plaintiff, let alone attempt to collect the Fee, because

   Defendant had no entitlement to a fee for a delivery attempt that never occurred.

           69.     As such, Defendant-Creditor, violated Fla. Stat. § 559.72(9) of the FDCPA by

   attempting to impose and otherwise collect the Fee from Plaintiff, whether by and through the

   collection letters that were mailed to Plaintiff on Defendant-Creditor’s behalf or otherwise through

   the imposition of the Fee on Plaintiff.

           70.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

   against Defendant-Creditor, awarding Plaintiff the following relief:

                   (a)       Statutory and actual damages as provided under Fla. Stat. §559.77(2);

                   (b)       An injunction prohibiting Defendant-DC from engaging in further
                             collection activities directed at Plaintiff that are in violation of the FCCPA;

                   (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                   (d)       Any other relief that this Court deems appropriate under the circumstances.

                         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                              PAGE | 11 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60770-KMW Document 1 Entered on FLSD Docket 04/14/2020 Page 12 of 12



        dated: April 14, 2020

                                                              Respectfully Submitted,

                                                               /s/ Jibrael S. Hindi                                   .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail:      jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail:      tom@jibraellaw.com
                                                              The Law Offices of Jibrael S. Hindi
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:       954-907-1136
                                                              Fax:         855-529-9540

                                                              COUNSEL FOR PLAINTIFF




                                                                                                           PAGE | 12 of 12
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
